DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-15, 17-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over “In situ annealing enhancement of the optical properties and laser device performance of InAs quantum dots grown on Si substrates” (Orchard) in view of “Epitaxial growth of antiphase boundary free GaAs layer on 300mm Si(001) substrate by metalorganic chemical vapour deposition with high mobility” (Alcotte).
For claim 1, Orchard teaches a semiconductor device (fig. 1) comprising: a silicon substrate (fig. 1, Si substrate); 
a nucleation layer (NL) comprised of a III-V compound, other than GaP, formed directly on the substrate (experimental section, line 4, GaAs nucleation layer); and 
at least one layer of the same III-V compound, other than GaP, formed directly on the NL (fig. 1, GaAs Buffer layer, experimental section, line 5); and
 at least one layer containing III-V compound quantum dots (fig. 1, 5x QD layers).
Orchard does not teach the silicon substrate is a (001) silicon substrate with a miscut angle less than 0.5 degrees. However, Alcotte teaches GaAs may be grown on silicon substrate which is a (001) silicon substrate with a miscut angle less than 0.5 degrees (page 2, second paragraph). Using a silicon substrate which is a (001) silicon substrate with a miscut angle less than 0.5 degrees provides the advantage of growing the GaAs on industrial platforms and integration into devices in a CMOS environment (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the silicon substrate which is a (001) silicon substrate with a miscut angle less than 0.5 degrees with the device of Orchard in order to grow the device on industrial platforms and allow integration into a CMOS environment.
For claim 4, Orchard teaches the NL III-V compound layer grown on the substrate is one of a GaAs layer, an InP layer or a GaSb layer (experimental section, line 4).
For claim 5, Orchard teaches the NL III-V compound layer has a zinc blende crystal structure (GaAs is a zinc blende crystal structure).
For claim 6, Orchard teaches the device incorporates dislocation filter layers (fig. 1, DFL) on nominal (001) (based on the combination on the rejection of claim 25 above; nominal (001) is interpreted to be a (001) silicon substrate with a miscut angle less than 0.5 degrees as claimed in claim 25 above).
For claim 7, Orchard teaches the device incorporates one or more dislocation filter layers (fig. 1, DFL) based on quantum well super-lattice layers (experimental section, lines 6-8) on nominal (001) silicon (based on the combination on the rejection of claim 25 above; nominal (001) is interpreted to be a (001) silicon substrate with a miscut angle less than 0.5 degrees as claimed in claim 25 above).
For claim 8, Orchard teaches the device incorporates one or more dislocation filter layers (fig. 1, DFL) based on quantum well super-lattice layers (SLSs), wherein each SLS is made of one or more periods of Inx [X] xAs / GaAs layers (experimental section, lines 6-8) on nominal (001) silicon (based on the combination on the rejection of claim 25 above), wherein the SLSs comprises a compound of the formula: Inx [X]bxAs wherein: X is at least one group III element other than In; x is greater than or equal to 0: and x is less than or equal to 0.5 (experimental section, lines 6-8).
For claim 9, Orchard teaches the number of repeats of SLSs is in the range of 3 to 6 (fig. 1, DFL , experimental section, lines 6-8).
For claim 10, Orchard teaches the number of periods of Inx [X]1-xAs / GaAs is 5 (experimental section, lines 6-8).
For claim 11, Orchard teaches X is Ga (experimental section, lines 6-8).
For claim 12, Orchard teaches the thickness of Inx [X]1-xAs is in the range of 8 nm to 11 nm (experimental section, lines 6-8).
For claim 13, Orchard teaches the thickness of GaAs within the Inx [X]1-xAs / GaAs SLS is in the range of 8 nm to 11 nm (experimental section, lines 6-8).
For claim 14, Orchard teaches the thickness of a GaAs spacer layer is in the range of 250 nm to 350 nm (experimental section, line 6).
For claim 15, Orchard teaches one or more epitaxial growth steps are paused and the substrate temperature increased to promote annealing of epitaxial defects for III-V lasers grown on nominal (001) silicon substrates (experimental section, lines 21-22).
For claim 17, Orchard teaches the annealing time is in the range of 1 min to 10 mins (experimental section, lines 21-22).
For claim 18, Orchard teaches the number of annealing processes is in the range of 1 to 5 (experimental section, lines 21-22).
For claim 19, Orchard teaches a quantum dot laser comprising a semiconductor device according to claim 1 (see rejection of claim 1 above, abstract).
For claim 20, Orchard teaches the lasing wavelength is in the range of from 1250 nm to 1350 nm (abstract).
For claim 21, Orchard teaches a quantum dot laser according to claim 19 comprising InAs/GaAs quantum dot structures (see rejection of claim 19 and abstract).
For claim 22, Orchard teaches a method of fabricating a semiconductor device (fig. 1) comprising: 
providing a silicon substrate (fig. 1, Si substrate); 
epitaxially growing a NL comprised of a III-V compound, other than GaP, formed directly on the substrate (experimental section, line 4, GaAs nucleation layer); and 
epitaxially growing at least one layer of the same III-V compound, other than GaP, formed directly on the NL (fig. 1, GaAs Buffer layer, experimental section, line 5); and 
epitaxially growing at least one layer containing III-V compound quantum dots (fig. 1, 5x QD layers).
Orchard does not teach the silicon substrate is a (001) silicon substrate with a miscut angle less than 0.5 degrees. However, Alcotte teaches GaAs may be grown on silicon substrate which is a (001) silicon substrate with a miscut angle less than 0.5 degrees (page 2, second paragraph).Using a silicon substrate which is a (001) silicon substrate with a miscut angle less than 0.5 degrees provides the advantage of growing the GaAs on industrial platforms and integration into devices in a CMOS environment (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the silicon substrate which is a (001) silicon substrate with a miscut angle less than 0.5 degrees with the device of Orchard in order to grow the device on industrial platforms and allow integration into a CMOS environment.
For claim 24, Orchard teaches the NL is GaAs (experimental section, line 4).
Claims 1-3 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over “1.3-µm InAs/GaAs quantum-dot lasers monolithically grown on Si substrates” (Wang) in view of “Epitaxial growth of antiphase boundary free GaAs layer on 300mm Si(001) substrate by metalorganic chemical vapour deposition with high mobility” (Alcotte).
For claim 1, Wang teaches a semiconductor device (fig. 1) comprising: a silicon substrate (fig. 1, Si substrate); 
a nucleation layer (NL) comprised of a III-V compound, other than GaP, formed directly on the substrate (section 2, lines 4-6, GaAs nucleation layer); and 
at least one layer of the same III-V compound, other than GaP, formed directly on the NL (section 2, lines 7-8, 970 nm GaAs); and
 at least one layer containing III-V compound quantum dots (section 2, lines 12, InAs/InGaAs DWELLS [dot-in-a-well]).
Wang does not teach the silicon substrate is a (001) silicon substrate with a miscut angle less than 0.5 degrees. However, Alcotte teaches GaAs may be grown on silicon substrate which is a (001) silicon substrate with a miscut angle less than 0.5 degrees (page 2, second paragraph). Using a silicon substrate which is a (001) silicon substrate with a miscut angle less than 0.5 degrees provides the advantage of growing the GaAs on industrial platforms and integration into devices in a CMOS environment (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the silicon substrate which is a (001) silicon substrate with a miscut angle less than 0.5 degrees with the device of Wang in order to grow the device on industrial platforms and allow integration into a CMOS environment.
For claims 2-3, Wang teaches the mean thickness of the NL is less than 100 nm and 50 nm (section 2, lines 4-6, 30 nm GaAs nucleation layer).
For claim 22, Wang teaches a method of fabricating a semiconductor device (fig. 1) comprising: 
providing a silicon substrate (fig. 1, Si substrate); 
epitaxially growing a NL comprised of a III-V compound, other than GaP, formed directly on the substrate (section 2, lines 4-6, GaAs nucleation layer); and 
epitaxially growing at least one layer of the same III-V compound, other than GaP, formed directly on the NL (section 2, lines 7-8, 970 nm GaAs); and 
epitaxially growing at least one layer containing III-V compound quantum dots (section 2, lines 12, InAs/InGaAs DWELLS [dot-in-a-well]).
Wang does not teach the silicon substrate is a (001) silicon substrate with a miscut angle less than 0.5 degrees. However, Alcotte teaches GaAs may be grown on silicon substrate which is a (001) silicon substrate with a miscut angle less than 0.5 degrees (page 2, second paragraph).Using a silicon substrate which is a (001) silicon substrate with a miscut angle less than 0.5 degrees provides the advantage of growing the GaAs on industrial platforms and integration into devices in a CMOS environment (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the silicon substrate which is a (001) silicon substrate with a miscut angle less than 0.5 degrees with the device of Wang in order to grow the device on industrial platforms and allow integration into a CMOS environment.
For claim 23, Wang teaches growing the NL to have a mean thickness of less than 100 nm (section 2, lines 4-6, 30 nm GaAs nucleation layer).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over “In situ annealing enhancement of the optical properties and laser device performance of “InAs quantum dots grown on Si substrates” (Orchard) in view of “Epitaxial growth of antiphase boundary free GaAs layer on 300mm Si(001) substrate by metalorganic chemical vapour deposition with high mobility” (Alcotte) and further in view of “On the use of low energy misfit dislocation structures to filter threading dislocations in epitaxial heterostructures” (Simpson).
For claim 16, the previous combination does not teach the annealing temperature is in the range of 660°C to 750°C.  However, Simpson teaches the annealing temperature is a results effective variable affecting dislocation mobility (page 12, paragraph 1). It would have been obvious to one having ordinary skill in the art at the time the invention was made to determine the workable and optimal annealing temperature including in the range of 660°C to 750°C in order to influence dislocation mobility, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Carter whose telephone number is (571)270-1872.  The examiner can normally be reached on M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to contact the examiner at the above number.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael Carter/Primary Examiner, Art Unit 2828